— In an action to foreclose a mortgage on real property, defendant North Brewster, Inc., appeals from a judgment of the Supreme Court, Dutchess County, entered February 21, 1975, upon a prior determination granting plaintiffs motion for summary judgment. Judgment affirmed, with $50 costs and disbursements. In determining whether interest is usurious, courts should not substitute the "present-value” method of computing interest for the traditional method of computation (Band Realty Co. v North Brewster, 37 NY2d 460). Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.